DETAILED ACTION
Response to Amendment
The Amendment filed June 29, 2022 has been entered. Claims 2, 14 – 17 and 19 – 22 are pending in the application with claims 1, 3 – 13 and 18 being cancelled. The amendment to the specification and claims have overcome the drawing and claim objections and the 112 rejections set forth in the last Non-Final Action mailed April 14, 2022. The arguments, as discussed below, with respect to the rejection of claims 2, 14 – 17 and 19 – 22 under 35 USC § 103, were not found to be persuasive and thus this rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 14 – 17 and 19 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2020/0018304 – herein after Sato) in view of Yuan, Xiaocun (CN 204696894 – herein after Yuan).
In reference to claim 2, Sato teaches an electric oil pump (10), comprising (see fig. 1): 
a pump housing (12+13), a pump rotor assembly (30: pump unit), a stator assembly (50), a motor rotor assembly (40) and an electric control board (70), 
the pump housing defining a pump cavity (i.e. space within housing 12+13), the pump cavity comprising a first cavity (space with pump unit 30) and a second cavity (space with elements 40, 50 and 70), 
the pump rotor assembly (30) being arranged in the first cavity, and the stator assembly (50), the motor rotor assembly (40) and the electric control board (70) being arranged in the second cavity, 
wherein the pump housing comprises a first housing (12), the first housing comprises a side wall (14), the side wall comprises (in radial direction) an inner surface and an outer surface, 
at least a part of the inner surface is arranged in contact with at least a part of an outer wall of the stator assembly (inner wall being in contact with element 51 of the stator assembly 50, wherein an outer circumferential wall of 51 forms an outer wall of the stator assembly 50),
the first housing (12) comprises a hollow portion (portion with rotor 40 and stator 50), a hollow cavity (space) is formed in the hollow portion, the stator assembly (50) and the motor rotor assembly (40) are arranged in the hollow cavity, the stator assembly comprises a coil (53), the coil comprises (see fig. A below) a first top and a first bottom, the first top is closer to the pump rotor assembly (30) than the first bottom.
Sato does not teach the electric oil pump wherein the outer surface is provided with or shaped with a first heat dissipating portion.
However, Yuan teaches (see figs. 1 and 2) the provision of heat dissipation ribs on the outer surface of a housing (10) to facilitate the heat dissipation of the motor for making the motor performance stable (see ¶11 of translation).
It is well known in the art to use the cooling fins to conduct heat away from machines. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the heat dissipation ribs as taught by Yuan on the outer surface of the housing in the electric oil pump of Sato for the purpose of dissipating heat from the motor in order to make the motor performance stable, as recognized by Yuan above.
Sato, as modified, further teaches (see fig. A below) the electric oil pump wherein the outer surface (of housing 12) is provided with or shaped with a first heat dissipating portion (as taught by Yuan), the first heat dissipating portion (see fig. A below) comprises a start portion and an end portion along a central axis direction (axis “J” in fig. 1 of Sato) of the electric oil pump, the start portion is closer to the pump rotor assembly (30) than the end portion, and the first top is closer to the pump rotor assembly than the end portion of the first heat dissipating portion along the central axis direction of the electric oil pump.

    PNG
    media_image1.png
    1149
    1127
    media_image1.png
    Greyscale

Fig. A: Edited fig. 1 of Sato to show the modified electric oil pump in view of Yuan.
In reference to claim 14, Sato, as modified, teaches the electric oil pump, wherein: the first heat dissipating portion (in fig. A above) comprises a start portion and an end portion along an axial direction (vertical direction) of the first housing (12), and the start portion is closer to the pump rotor assembly (30) than the end portion; and the stator assembly (40) comprises a stator core (51), along the axial direction of the first housing, the start portion of the first heat dissipating portion is located above the stator core (see fig. A above) and the end portion of the first heat dissipating portion is located below two thirds of the stator core (see fig. A above) in the context that a side of the stator core closer to the pump rotor assembly is defined as an upper side (see fig. A above) and a side of the stator core closer to the electric control board is defined as a lower side (see fig. A above).
In reference to claim 15, Sato, as modified, teaches the electric oil pump, wherein: an area of a projection of the first heat dissipating portion onto the outer surface of the side wall is a first area, a surface area of the first heat dissipating portion is a second area, and the second area is larger than or equal to the first area.
The first heating dissipating portion (shown in fig. 8 of the instant application) is very similar to the heat dissipating portion taught by Yuan (in fig. 2). Thus, the above claimed feature is an implicit feature is present in the modified electric oil pump of Sato in the same manner as discussed by the applicant in ¶35 of the pg. pub of the instant application.

    PNG
    media_image2.png
    545
    431
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    836
    659
    media_image3.png
    Greyscale

Picture on left is fig. 8 from the instant application and picture on right is fig. 2 of Yuan
In reference to claim 16, Sato, as modified, teaches the electric oil pump, wherein the first heat dissipating portion comprises a plurality of convex portions (portions hollowed or curved outward), the plurality of convex portions are arranged protruding away from the outer surface of the side wall (if this outer surface is interpreted to be a surface labelled “O1” in fig. B below), and the plurality of convex portions are continuously distributed or spaced apart along an axial direction (in vertical direction) of the electric oil pump (10; of Sato).

    PNG
    media_image4.png
    681
    840
    media_image4.png
    Greyscale

Fig. B: Edited fig. 2 of Sato to show claim interpretation.
In reference to claim 17, Sato, as modified, teaches the electric oil pump, wherein the first heat dissipating portion comprises a plurality of concave portions (portions hollowed or curved inward), the plurality of concave portions are concaved from the outer surface of the side wall (if this outer surface is interpreted to be a surface labelled “O2” in fig. B above) toward a central axis (in vertical direction) of the first housing (12), and the plurality of concave portions are continuously distributed or spaced apart along an axial direction (in vertical direction) of the first housing (12; of Sato).
In reference to claim 19, Sato, as modified, teaches the electric oil pump, wherein the plurality of convex portions have a same convex height (height being considered from dashed line “O1” in fig. B above), and a wall thickness of the first housing (“H1”) at the plurality of the convex portions is larger than a convex height of the plurality of the convex portions (viewed as “H3” if “O1” is a reference line).
Sato, as modified, remains silent on a wall thickness of the first housing (H1) at the plurality of the convex portions is larger than or equal to 1.5 times a convex height of the plurality of the convex portions (H3).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the wall thickness of the first housing at the plurality of the convex portions larger than or equal to 1.5 times the convex height of the plurality of the convex portions in the modified pump of Sato, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant places no criticality on the claimed relationship, indicating simply that it can ensure the mechanical strength of the side wall (see page 9 of the originally filed specification, ¶37). The verb form of the word "can" carries multiple meanings in the English language. It can be used to indicate a physical ability or some other specified capability.  It can also be used to indicate a possibility or probability.
Alternatively, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the wall thickness of the first housing at the plurality of the convex portions larger than or equal to 1.5 times the convex height of the plurality of the convex portions in the modified pump of Sato since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this instant case, the modified device of Sato would not operate differently with the claimed thickness and height relationship and since the wall thickness of the first housing (H1) at the plurality of the convex portions is larger than a convex height of the plurality of the convex portions (H3) the device would function appropriately having the claimed thickness and height relationship. Further, applicant places no criticality on the claimed relationship, indicating simply that it can ensure the mechanical strength of the side wall (see page 9, ¶37). The verb form of the word "can" carries multiple meanings in the English language. It can be used to indicate a physical ability or some other specified capability.  It can also be used to indicate a possibility or probability.
In reference to claim 20, Sato, as modified, teaches the electric oil pump, wherein a wall thickness of the first housing (“H2”) at the plurality of the concave portions of the first heat dissipating portion is larger than a concave depth of the plurality of the concave portions (“H3” in view of “O2” as a reference line), and the plurality of concave portions have a same concave depth (viewed as “H3” if “O2” is a reference line).
Sato, as modified, remains silent on a wall thickness of the first housing (H2) at the plurality of the concave portions of the first heat dissipating portion is larger than or equal to 0.5 times a concave depth of the plurality of the concave portions (H3).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the wall thickness of the first housing at the plurality of the concave portions of the first heat dissipating portion larger than or equal to 0.5 times the concave depth of the plurality of the concave portions in the modified pump of Sato, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant places no criticality on the claimed relationship, indicating simply that it can ensure the mechanical strength of the side wall (see page 9 of the originally filed specification, ¶37). The verb form of the word "can" carries multiple meanings in the English language. It can be used to indicate a physical ability or some other specified capability.  It can also be used to indicate a possibility or probability.
Alternatively, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the wall thickness of the first housing at the plurality of the concave portions of the first heat dissipating portion larger than or equal to 0.5 times the concave depth of the plurality of the concave portions in the modified pump of Sato since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this instant case, the modified device of Sato would not operate differently with the claimed thickness and height relationship and since the wall thickness of the first housing (H2) at the plurality of the concave portions of the first heat dissipating portion is larger than the concave depth of the plurality of the concave portions (H3) the modified device would function appropriately having the claimed thickness and depth relationship. Further, applicant places no criticality on the claimed relationship, indicating simply that it can ensure the mechanical strength of the side wall (see page 9, ¶37). The verb form of the word "can" carries multiple meanings in the English language. It can be used to indicate a physical ability or some other specified capability.  It can also be used to indicate a possibility or probability.
In reference to claim 21, Sato, as modified, teaches the electric oil pump, wherein: the first housing (12) is made of a metal material (see ¶39 of Sato) and further comprises (in fig. 1 of Sato) a first groove (groove for O-ring 83) and a second groove (groove for O-ring 81/82), and the first heat dissipating portion (in view of fig. A above) is located between the first groove and the second groove; and the electric oil pump further comprises a first annular seal ring (O-ring 83) and a second annular seal ring (O-ring 81/82), the first annular seal ring is sleeved on the first groove, the second annular seal ring is sleeved on the second groove, and the first heat dissipating portion is located between the first annular seal ring and the second annular seal ring (in view of fig. A above).
In reference to claim 22, Sato teaches the electric oil pump, further comprising a second housing (13), wherein the second housing is fixedly connected to the first housing (12).
Sato does not teach the electric oil pump wherein the second housing comprises a plurality of convex ribs, and the plurality of convex ribs are integrally formed with the second housing by injection molding (the limitation of forming the ribs with the second housing by injection molding has not given a patentable weight; In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself) and are arranged protruding away from the first housing.
However, Yuan also teaches (see figs. 1 and 2) the provision of heat dissipation ribs on the outer surface of the second housing (1) to facilitate the heat dissipation from the controller or control circuit board (see ¶18 of translation). The plurality of convex ribs (see “convex portions” in fig. C below: portions hollowed or curved outward) are integrally formed with the second housing and are arranged protruding away from the first housing (10).

    PNG
    media_image5.png
    550
    1169
    media_image5.png
    Greyscale

Fig. C: Edited fig. 2 of Yuan to show claim interpretation.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to also provide the heat dissipation ribs as taught by Yuan on the outer surface of the second housing in the electric oil pump of Sato for the purpose of dissipating heat from the controller, as recognized by Yuan above.
Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive.
Argument: “Neither Sato nor Yuan teaches or suggests the limitation “the pump housing defining a pump cavity, the pump cavity comprising a first cavity and a second cavity, the pump rotor assembly being arranged in the first cavity, and the stator assembly, the motor rotor assembly and the electric control board being arranged in the second cavity”. As can be particularly seen in Figures 2, 7 and 8 of the present application, a first housing 2 of the pump housing comprises a first cavity 80 and a second cavity 90, where the solid portion including a first surface 222 physically separates the first housing 2 into the first cavity 80 and the second cavity 90, where the first cavity 80 has a working medium flowing through, and the pump rotor assembly 8 is arranged in the first cavity 80; the second cavity 90 has no working medium passing through, and the stator assembly 4, the motor rotor assembly 3 and the electric control board 6 are arranged in the second cavity 90. With such structure of the first cavity 80 and the second cavity 90, advantageously, the stator assembly 4 and the electric control board 6 are sufficiently separated from the working medium, thereby ensuring that the performance of the stator assembly and the electric control board is not affected by the working medium.”
Examiner’s response: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see underlined features above; in brief the features of where the working medium is present and is not present) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, it is to be noted that applicant makes a mere assertion that the reference(s) [in particular Sato] do not teach the limitation(s) and fails to provide has any further evidence as to support this assertion. There is no disclosure in Sato as to the fluid being present in both asserted first and second cavities of the pump housing.
Thus, the rejection of claims 2, 14 – 17 and 19 – 22 under 35 USC § 103 is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746